    Case 1:17-cv-10432-DJC Document 65 Filed 12/17/18 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                              Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.


              DEFENDANT’S MEMORANDUM IN SUPPORT OF
              MOTION IN LIMINE TO PRECLUDE EVIDENCE OF
            OTHER INCIDENTS ON HEARSAY GROUNDS (F.R.E. 801)

         Now comes the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, in the above-entitled action, by and through its counsel of record,

Clinton & Muzyka, P.C., and hereby submits its Memorandum in Support of Motion In

Limine to Preclude Evidence of Other Incidents on Hearsay Grounds (F.R.E. 801).

                                       INTRODUCTION

         Plaintiff alleges that on September 30, 2016 she broke her right ring and middle

fingers when she placed them between the door and hinge side jamb onboard the M/V

EAGLE. Plaintiff seeks to admit evidence of other incidents on this vessel to show

notice and opportunity to cure. Plaintiff should not be allowed to do this because the

prior incidents are irrelevant under F.R.E. 401 and will be unfairly prejudicial and

confusing even if relevant under F.R.E. 403. Accordingly, Defendant has moved to

exclude this evidence on relevance grounds. 1



1
 See Motion In Limine to Preclude Evidence of Prior Incidents on Relevance Grounds of even date
herewith.
Case 1:17-cv-10432-DJC Document 65 Filed 12/17/18 Page 2 of 5


                                             2
       In the alternative, and if the Court is going to admit evidence of prior incidents,

Defendant moves to exclude evidence of prior incident reports and any other out of

court statement offered for the truth of the matter on the grounds that it is inadmissible

hearsay pursuant to F.R.E. 801.

                                         FACTS

       For purposes of brevity, Defendant incorporates herein by reference the facts set

forth in its Memorandum in Support of Motion in Limine to Preclude Evidence on

Relevance Grounds of even date herewith.

       Defendant attaches hereto the Incident Reports referenced therein as Exhibits 1-

4. These incident reports are prepared by the purser and generally signed by the Master.

They are completed based on reports of the passenger, and are not based on the personal

knowledge of the purser or master completing the incident report. See Exhibit 5, Parent

Dep., pp. 77-78. They are not prepared regularly, and only in the event there is an

incident. Id.

                                      ARGUMENT

       F.R.E. 801 precludes out of court statements offered for the truth of the matter

asserted. Here, the incident reports manifest out of court statements offered to show

that incidents occurred onboard the M/V EAGLE. They quintessentially fall within the

scope of inadmissible hearsay. Brown v. Crown Equipment Corp., 445 F.Supp.2d 59,

64-65 (D.Me. 2006); Rye v. Black & Decker Mfg. Co., 889 F.2d 100 (6th Cir. 1989).

       Plaintiff will argue that the incident reports fall under two exceptions to the

hearsay rule: (1) an admission of a party opponent (F.R.E. 801(d)(2)(B)), and (2) a

“business record.” (F.R.E. 803(6)).
Case 1:17-cv-10432-DJC Document 65 Filed 12/17/18 Page 3 of 5


                                            3
       The incident reports are not admissions of Defendant, as they are merely

recordings of incidents as reported by the passengers. They do not constitute an

“admission” that the reported injury is indeed genuine. Brown, 445 F.Supp.2d at 65.

       Nor are the incident reports “business records.” To be a “business record” under

F.R.E. 803(6), the incident reports must meet all of the following criteria, none of which

apply here:

               A.      The record was made at or near the time by – or
               from information transmitted by- someone with knowledge;
               - Not so. The reports are prepared by Defendant’s
               personnel, which do not have personal knowledge of the
               incident. Some reports are prepared well after the
               incident.

               B.      The record was kept in the course of the regularly
               conducted activity of a business, organization, occupation,
               or calling, whether or not for profit. – Not so. The reports
               are only prepared in the event of an incident, which is not
               regular enough to show reliability.

               C.      Making the record was a regular practice of that
               activity. Not so. See above.

                D.     All these conditions are shown by the testimony of
               the custodian or another qualified witness . . . . Not so. No
               employee of Defendant is able to certify that the incident
               reports qualify as the business record exception to the
               hearsay rule based on the above criteria.

               E.     Neither the source of information nor the method or
               circumstances of preparation indicate a lack of
               trustworthiness. Not so. The reports are prepared based
               on information provided by passengers whose
               trustworthiness has not been confirmed and is suspect on
               account they may claim compensation.


       This case is similar to Brown v. Crown Equipment Corp., 445 F.Supp.2d 59 (D.

Me. 2006). In that case, the Plaintiff sought to admit incident reports into evidence to
Case 1:17-cv-10432-DJC Document 65 Filed 12/17/18 Page 4 of 5


                                            4
show evidence of negligence, arguing that the reports manifested admissions and

business records exceptions to the hearsay bar. The Court properly rejected Plaintiff’s

arguments holding that the incident reports do not qualify as hearsay exceptions under

the appropriate standard and precluded the evidence.

       WHEREFORE, Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, prays that this Honorable Court grant the foregoing Motion and

Exclude Evidence of Prior Incidents as Hearsay, and preclude the admission of all

incident reports and any other hearsay evidence of prior injury.



                                                     Respectfully submitted,

                                                     By its attorney,
                                                     CLINTON & MUZYKA, P.C.

                                                     /s/ Olaf Aprans
                                                     ________________
                                                     Thomas J. Muzyka
                                                     BBO NO: 365540
                                                     Olaf Aprans
                                                     BBO NO: 670434
                                                     88 Black Falcon Avenue
                                                     Suite 200
                                                     Boston, MA 02210
                                                     (617) 723-9165
                                                     Fax#: (617) 720-3489
                                                     Email: oaprans@clinmuzyka.com



                                                \
Case 1:17-cv-10432-DJC Document 65 Filed 12/17/18 Page 5 of 5


                                            5
                           CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed
through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to
those indicated as non registered participants on December 17, 2018.


                                                “/s/ Olaf Aprans”
                                                Olaf Aprans
